By the Court:
There does not appear to have been any fraud or misrepresentation by the defendant in the sale of the warrants to the plaintiff, nor were they forged or simulated. On the contrary, they were drawn by the county auditor on the country treasurer, in the usual form. It appeared, however, on their face, that, as the law then stood, they did not constitute a valid charge on the county treasury. The plaintiff is chargeable with notice of all the facts which were patent on the face of the warrants, and must be presumed to have known that they did not constitute a charge upon the treasury, as the law then was. The maxim, ignorantia legis non excusat, applies to such a case. (Kenyon v. Welty, 20 Cal. 640.) Having purchased with a knowledge of the facts, and being presumed to know the law applicable to the facts, the plaintiff got precisely what he purchased; and if his speculation has proved unprofitable, he must be content with the result. The following authorities, we think, are conclusive against the plaintiff: Benjamin on Sales, 309; Lamert v. Heath, 15 M. and W. 487; Lawes v. Purser, 6 E. and B. 930.
Judgment and order reversed and cause remanded for a new trial.